891 F.2d 293
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.John Edward STEVENS, Defendant-Appellant.
No. 89-3493.
United States Court of Appeals, Sixth Circuit.
Dec. 12, 1989.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
The defendant appeals the judgment and sentence entered by the district court upon his plea of guilty to two counts of robbery of a bank insured by the Federal Deposit Insurance Corporation.   The government has moved for dismissal on grounds that the notice of appeal was not timely filed.   The defendant has filed no response.


2
The district court entered its judgment, including sentence, on May 18, 1989.   Pursuant to Fed.R.App.P. 4(b) and 26(a) he had until May 30, 1989, in which to file a timely notice of appeal.   The notice of appeal was filed in the district court on May 31.   The failure to file a timely notice of appeal in a criminal case deprives this court of jurisdiction.   United States v. Hatfield, 815 F.2d 1068, 1073 (6th Cir.1987);   United States v. Willis, 804 F.2d 961, 963 n.2 (6th Cir.1986).   Further, this Court has no authority to extend the time for appeal.   Fed.R.App.P. 26(b).   The district court may extend the time for filing a notice of appeal for a period not to exceed thirty (30) days from the expiration of the appeal time upon a showing of excusable neglect.   Fed.R.App.P. 4(b).   The defendant has not sought such an extension.


3
It is therefore ORDERED that the motion to dismiss is granted, without prejudice to any rights or remedies which the defendant may have in the district court.